Citation Nr: 1540229	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to restoration of a 100 percent rating for prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The record before the Board consists of the Veteran's electronic records within the Veterans Benefits Management System.  


FINDING OF FACT

A comparison of the evidence upon which a 100 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 20 percent does not reflect improvement in the Veteran's service- prostate cancer residuals.


CONCLUSION OF LAW

The 100 percent disability rating for prostate cancer residuals was not properly reduced to 20 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015). 

In this case, the Veteran disagrees with a September 2013 rating decision that reduced the rating for his service-connected prostate cancer residuals, from 100 percent disabling to 20 percent disabling, effective December 1, 2013.  He contends that symptoms associated with his disability have not improved and that the reduction to a 20 percent rating from a 100 percent rating was not warranted.  At the May 2015 hearing, he confirmed that his appeal is not limited to seeking an increased rating for his prostate cancer residuals, but to obtain restoration of the previously assigned 100 percent rating and if that is not warranted, to seek an increase.

A copy of a rating decision proposing to reduce the Veteran's prostate cancer residuals from 100 percent disabling to a noncompensable rating was sent to the Veteran in January 2012.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 100 percent level and that he could request a predetermination hearing.  The Veteran submitted a statement in February 2012 indicating his reasoning for not feeling that such a reduction is warranted.  He submitted a statement from his oncologist along with this statement, which shows that the Veteran would continue to require close monitoring for several more years, because this physician does not consider a patient to be cured until they have had no evidence of disease recurrence for 10 years following the completion of therapy.  The physician also reported that the Veteran experiences urinary side effects, which are treated with medication.  The oncologist also noted that the Veteran's PSA levels had recently increased slightly.    In September 2013, the rating decision effectuating the reduction to 20 percent was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  

The Board notes that the 100 percent rating for prostate cancer residuals had been in effect since April 13, 2010.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  See 38 C.F.R. § 3.344(c) (2015) (reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating).

The RO has evaluated the disability under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  A 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A note following the rating criteria indicates that following cessation of surgical, X-ray, antineoplastic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals of voiding dysfunction or renal dysfunction, whichever is predominant.

The RO's primary basis for the initial 100 percent rating for the Veteran's service-connected prostate cancer residuals were 2010 brachytherapy treatment records showing the insertion of 87 radioiodine seeds.  The Veteran was notified that he would be reexamined at a later time (the RO recognized a November 2010 VA evaluation, but deemed it premature).

The RO's basis for proposing the reduction was primarily a July 2012 VA examination report, which indicates the Veteran's condition is in remission following brachytherapy in 2010.  The RO assigned the 20 percent rating under the rating criteria for voiding dysfunction to address the urinary residuals of the Veteran's prostate cancer.  The VA examiner noted the 2010 treatment and also recognized the report indicating that the Veteran's PSA levels had begun to climb back up again, but found the condition to be in remission

In May 2015, at his hearing, the Veteran objected to the adequacy of the July 2012 VA examination.  In particular, the Veteran stated that the examiner came into the room and started typing into his computer without asking the Veteran more than one or two questions.  The Veteran indicated he started offering information and the examiner indicated "that's okay."  There was also no indication of a discussion of the rising PSA levels, to include whether it is any indication that the underlying cancer had not resolved.  The Veteran also described the examiner as "nasty."  The Veteran clearly gave no indication at the time of the examination that his condition had improved.  In fact, it appears that he was not afforded the opportunity to discuss the nature of the disability at all.  The Board finds his statements credible.  
 
In consideration of this information, the Board finds that a comparison of the evidence upon which the 100 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 20 percent does not reflect improvement in the Veteran's service-connected prostate cancer residuals.  The incomplete nature of the VA examination report, coupled with disregard of the private oncologist's statement cannot be deemed evidence of improvement.  Moreover, there is some question as to whether the Veteran's prostate cancer is, in fact, in full remission.  In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met.  Accordingly, restoration of a 100 percent rating for prostate cancer residuals, is warranted, effective December 1, 2013.


ORDER

Restoration of a rating of 100 percent for prostate cancer residuals, from December 1, 2013, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


